YVONNE T. RODRIGUEZ, Justice,
dissenting.
I respectfully dissent because D.W.H.’s arrest of the possession of the unregistered firearm did not directly arise from his arrest of an improper relationship between educator and student. The facts demonstrate D.W.H.’s arrests were not part of the same transaction, and I believe, are too attenuated to be related and thereby, cannot bar the expunetion.
FACTUAL AND PROCEDURAL BACKGROUND
This case began in the early morning hours of June 11, 2008 when the parents of B.M.1, a seventeen-year-old student, called the Saginaw Police Department to report B.M. was missing. The parents also informed the officers “they had made contact with [D.W.H.], who had opened the door while holding a rifle ... [and] told them [B.M:] was not there.”
That evening, police officers obtained and executed a warrant for D.W.H.’s arrest and a warrant to seize certain items from his home. While executing the search warrant, police officers encountered two safes in D.W.H.’s bedroom. The next day, police officers opened one of the safes and discovered, among other items, an inert hand grenade and a “short barrel, fully automatic” “AR15/M16 style weapon” “illegal to possess under federal law without federal registration or licensing.” Officers suspended their search and contacted the Bureau of Alcohol, Tobacco, and Firearms (hereinafter, “ATF”). During ATF’s investigation, agents seized the items in the safe and additional contraband from D.W.H.’s home.
D.W.H. was charged with two separate offenses under state and federal law stemming from these events. The Tarrant County Criminal District Attorney (hereinafter, “District Attorney”) charged D.W.H. with the offense of improper relationship between an educator and student. This complaint, however, was ultimately no-billed by the grand jury eight months later on February 12, 2009. The United States Attorney’s Office subsequently charged D.W.H. with the offense of possession of an unregistered firearm on February 23, 2009. D.W.H. pled guilty to the federal offense, and he was placed on probation.

Applicable Law

The right to an expunetion is a statutory right, and a petitioner is entitled to ex-punction only when all of the statutory conditions have been met. S.J. v. State, 438 S.W.3d 838, 841 (Tex.App.-Fort Worth 2014, no pet.); In re A.G., 388 S.W.3d 759, 761 (Tex.App.-El Paso 2012, no pet.). If the petitioner meets his evidentiary burden, the trial court must grant the expunction petition. In re A.G., 388 S.W.3d at 761.
D.W.H. sought expunetion under Article 55.01(a)(2) of the Texas Code of Criminal Procedure. This statute provides, in relevant part, that:
(a) A person who has been placed under a custodial or noncustodial arrest for commission of either a felony or misdemeanor is entitled to have all records and files relating to the arrest expunged if:
*109[[Image here]]
(2) the person has been released and the charge, if any, has not resulted in a final conviction and is no longer pending and there was no court-ordered community supervision under Article 42.12 for the offense^ unless the offense is a Class C misdemeanor, provided that:
(A) regardless of whether any statute of limitations exists for the offense and whether any limitations period for the offense has expired, an indictment or information charging the person with the commission of a misdemeanor offense based on the person’s arrest or charging the person with the commission of any felony offense arising out of the same transaction for which the person was arrested:
(i) has not been presented against the person at any time following the arrest, and:
[[Image here]]
(c) at least three ■ years have elapsed from the date of arrest if the arrest for which the expunction was sought was for an offense punishable as a felony or if there was a felony charge arising out of the same transaction for which the person was arrested .... [Emphasis added].
Tex.Code Crim.Proc.Ann. art. 55.01(a)(2)(A) (West Supp.2014).

Discussion

The question on appeal is whether D.W.H. proved the information charging him with possession of an unregistered firearm did not arise from the same transaction as his arrest for having an improper relationship with B.M. D.W.H. argues “the two offenses cannot be part of the same ‘transaction’ just because they were both connected with the same ‘investigation.’ ” I agree.
The phrase “same transaction” is not defined in Article 55.01 or, for that matter, in any other provision of Chapter 55 of the Code — the expunction statute. Where the legislature has not defined a term, it is within the province of the courts to construe its meaning, and in construing a statute, a court’s primary objective is to determine and give effect- to the legislature’s intent.2 S.J., 438 S.W.3d at 843. To discern that intent, we look at the statutory language first, interpreting words and phrases in accordance, with their ordinary or natural meaning in the context in which they arise and in the context of the whole statute rather than their isolated provisions. Id. This principle of statutory constitution has been adopted by the Code of Criminal Procedure. See Tex.Code Crim. Proc.Ann. art. 3.01 (West 2005) (“All words, phrases and terms used in this Code are to be taken and understood in their usual acceptation in common language, except where specifically defined.”). More importantly, the phrase “same transaction” used elsewhere in the Code — Article 28.061—has been judicially defined. See Kalish v. State, 662 S.W.2d 595 (Tex.Crim.App.1983).
“In construing a statutory word or phrase, the court may take into consideration the meaning of the same or similar language used elsewhere in the act or in another act of similar nature.” L & M-Surco Mfg., Inc. v. Winn Tile Co., 580 S.W.2d 920, 926 (Tex.Civ.App.-Tyler 1979, writ dism’d). “Where the same or a simi*110lar term is used in the same connection in different statutes, it will be given the same meaning in one that it has in another, unless there is something to indicate that a different meaning was intended.” Id. “This rule applies with particular force where the meaning of a word as used in one act is clear or has been judicially determined, and the same word is subsequently used in another act pertaining to the same subject.” Id.
In Kalish, the court considered whether the separate offenses of public intoxication and possession of cocaine “arose out of the same transaction” for purposes of the Speedy Trial Act. There, the defendant was charged with these offenses following a traffic stop but succeeded in having the intoxication charge dismissed. Kalish, 662 S.W.2d at 597. Invoking the version of Article 28.061 applicable then,3 the defendant moved to set aside the possession charge on the basis that his discharge from the intoxication charge barred the State from prosecuting him on the possession charge because that offense “arfóse] out of the same transaction.” Id. at 596 n. 1, 597. The trial court denied the motion, and the court of appeals affirmed the defendant’s conviction, concluding that the two offenses “were not of the same transaction.” Id. at 597.
The court disagreed:
We hold that when a person is ... taken into custody by a peace officer, all such chargeable voluntary conduct in which the person was then and there engaged, constituting an offense continuing in nature, arises out of the same transaction. Accordingly, given the facts and circumstances ... we find that offense of possession of cocaine and the offense of public intoxication, being committed contemporaneously by appellant, were of the same transaction.
Id. at 600. The court reached this result based on its conclusion that possession is similar to public intoxication in that each “becomes a criminal transaction when one is found in that condition.” Kalish, 662 S.W.2d at 600. The rationale underlying the court’s conclusion suggests a broad rule that not all criminal charges arise from an arrest if the offenses become criminal transactions at discrete moments in time not connected temporally:
All criminal offenses involve voluntarily engaging in conduct, including an act, an omission, or possession ... and acts are manifested by a bodily movement ... whereas a voluntary ‘act’ of possession is something distinct from both act and omission.... When one voluntarily engages in criminal conduct consisting of a bodily movement, generally it produces a ‘victim’ and thus becomes a transaction. That kind of criminal
*111transaction terminates with cessation of conduct — ordinarily in a relatively brief period of time. However, an ‘act’ of possession is usually ‘victimless,’ and is not considered a criminal transaction until it is discerned or discovered by another, ordinarily upon arrest, search or seizure ....
Id., internal citations and footnotes omitted.
Based on the principles of statutory construction articulated above and the rationale underlying the result in Kalish, I would conclude the federal offense of possession of an unregistered firearm did not “arise out of the same transaction” for which D.W.H. was arrested. It is clear that when B.M. visited with D.W.H. at his home overnight, this “act” became the criminal transaction involving the offense of an improper relationship between teacher and student. The transaction terminated shortly thereafter when D.W.H. ceased his conduct. Conversely, it is clear that when D.W.H. was arrested, the “act” of possessing an unregistered firearm had not yet ripened into criminal transaction because the firearm was not found in its unregistered state until it was seized the next day by ATF agents. Moreover, the agreed facts do not establish that the “rifle” D.W.H. displayed to B.M.’s parents was the unregistered weapon. Thus, given the differences in the nature of the voluntary conduct underlying each “act,” the two acts are distinct from each other and became criminal transactions at discrete moments in time not connected temporally. In other words, both offenses were not complete at the time of the arrest. Accordingly, the criminal charges stemming from D.W.H.’s arrest were not of the same transaction.
My conclusion comports with the plain, grammatical meaning of the term “transaction,” “a word of flexible meaning.” Moore v. New York Cotton Exch., 270 U.S. 593, 610, 46 S.Ct. 367, 371, 70 L.Ed. 750 (1926) (defining “transaction” in the context of a compulsory counterclaim). The dictionary defines “transaction” as “2 a: an act, process, or instance of transacting b: a communicative action or activity involving two parties or things that reciprocally affect or influence each other.” Mer-riamWebster’s Collegiate Dictionary 1327 (11th ed. 2003). “Transact,” in turn, is a transitive verb meaning “to carry to completion.” Id. Thus, in common acceptation, the term “transaction” in the phrase “a felony charge [or offense] arising out of the same transaction for which the person was arrested” must be understood to mean an act, process, or instance of carrying to completion a criminal offense at the time of arrest.
My conclusion likewise comports with the expunction statute’s salutary purpose, a factor we may consider in ascertaining the legislature’s intent. See Tex.Gov’t Code Ann. § 311.023 (West 2013). The traditional and primary purpose of the ex-punction statute is to allow persons to remove arrest records related to wrongful charges. S.J., 438 S.W.3d at 843. The statute’s salutary effect, like that of the statutory provision in issue in Kalish, depends on the nexus between the arrest and the offenses arising from it. Under Article 28.061, the failure to provide a speedy trial for one offense bars prosecution for all offenses arising out of the same transaction. Under Article 55.01(a)(2)(A), the presentment of a charging instrument for a felony offense arising out of the same transaction for which the person was arrested bars expunction of all records related to the arrest. Thus, in concluding that the criminal charges stemming from D.W.H.’s arrest were not of the same transaction because both offenses were not complete at the time of the arrest, I be*112lieve we would adhere to the expunction statute’s arrest-based scheme.4 S.J., 438 S.W.3d at 844-46 (concluding expunction statute’s scheme is arrest-based rather than offense-based and, consequently, does not permit expunction of individual offenses stemming from an arrest); Tex. Dep’t of Pub. Safety v. Dicken, 415 S.W.3d 476, 479-80 (Tex.App.-San Antonio 2013, no pet.) (same); Travis Cnty. Dist. Attorney v. M.M., 354 S.W.3d 920, 924, 927 (Tex.App.-Austin 2011, no pet.) (same).
The District Attorney asserts the two offenses arose out of the same transaction because they were the offspring of the same investigation. But the District Attorney cites no authority, and I have found none, for the proposition that criminal offenses arise out of the same transaction for which a person is arrested if the nexus between or among the offenses is evidence for each underlying offense discovered in the same investigation. By advancing this argument, the District Attorney, in essence, is urging us to adopt a multi-trans-action, offense-based approach. To adopt that approach in my view would render meaningless the arrest-based, same transaction construction of the expunction statute and lead to absurd results that the legislature could not possibly have intended. See Tex. Dep’t of Protective & Regulatory Servs. v. Mega Child Care, Inc., 145 S.W.3d 170, 177 (Tex.2004) (noting that when statutory text is unambiguous, courts must adopt the interpretation supported by the statute’s plain language unless that interpretation would lead to absurd results).
The District Attorney also asserts D.W.H. failed to prove Article 55.01(c) did not bar an expunction under these circumstances. See Tex.Code CrimProcAnn. art. 55.01 (c)(West Supp.2014) (barring the ex-punction of records where a person is acquitted for an offense and still “remains subject to prosecution” for at least one other offense committed during the same “criminal episode,” as defined by Section 3.01 of the Texas Penal Code).
“A single ‘criminal episode,’ as defined in Penal Code section 3.01, includes the repeated commission of the same offense, any offenses committed according to a common scheme or plan, as well as all offenses that form a part of one criminal ‘transaction.’ ” Cobb v. State, 85 S.W.3d 258, 266 (Tex.Crim.App.2002), cert. denied, 537 U.S. 1195, 123 S.Ct. 1256, 154 L.Ed.2d 1032 (2003) (citing TexPenal Code Ann. § 3.01 (West Supp.2014)). A “criminal transaction,” on the other hand, is “a continuous and uninterrupted chain of conduct occurring over a very short period of time ... in a rapid sequence of unbroken events.” Smith v. State, 297 S.W.3d 260, 275 (Tex.Crim.App.2009), cert. denied, 559 U.S. 975, 130 S.Ct. 1689, 176 L.Ed.2d 186 (2010) (internal citations and quotation marks omitted). Clearly, the events in this case cannot be categorized as the same or similar offense or offenses committed to a common scheme or plan. Nor can they be rightfully considered as one continuous and uninterrupted chain of conduct occurring over a very short period of time in a rapid sequence of unbroken events. The two acts were of a different nature, were separated by more than 24 hours, and — if linked in any manner — were interrupted by D.W.H.’s arrest.
Nonetheless, the District attorney maintains “the offenses were part of one ‘connected’ ‘transaction’ as explained in [Section 3.01]” “[b]ecause of the interlaced nature of the investigation.” But the *113premise for this argument, ie., that offenses connected by a single investigation comprise a criminal transaction, is the same one the District Attorney, I believe, erroneously relied on in arguing that ex-punction was unavailable under Article 55.01(a)(2)(A). Accordingly, I would reject the State’s argument for the reasons identified above in my discussion of Article 55.01(a)(2)(A).
In an alternate argument, the District Attorney claims D.W.H. “wants nothing less than the purging of arrest records which resulted in, and were inextricably entwined with, a federal weapons conviction.” According to the District Attorney, “[t]he expunction statute simply does not contemplate the eradication of arrest records when those records are at the heart of a federal investigation,.federal criminal offense, and conviction in federal court.” I agree expunction is unavailable when “it is apparent' that the dismissed and pled-to charges relate to a single instance of criminal conduct .... ” S.J., 438 S.W.3d at 846. But the charges here do not relate to á single instance of criminal conduct. I would find that expunction is therefore not precluded under the facts of this case.
In light of the foregoing, I would sustain Appellant’s first issue and find D.W.H. has shown he is entitled to expunction under Article 55.01.

. B.M. is a pseudonym.


. Statutory construction is a question of law subject to de novo review. HCBeck, Ltd. v. Rice, 284 S.W.3d 349, 352 (Tex.2009);' Mon- ■ toya v. Nichirin-Flex, U.S.A., Inc., 417 S.W.3d 507, 512 (Tex.App.-El Paso 2013, no pet.).


. At that time, Article 28.061 provided that:
If a motion to set aside an indictment information, or complaint for failure to provide a speedy trial as required by Article 32A.02 is sustained, the court shall discharge the defendant. A discharge under this article is a bar to any further prosecution for the offense discharged or for any other offense arising out of the same transaction.
Act of June 16, 1977, 65th Leg., R.S., ch. 787, § 4, 1977 Tex.Gen.Laws 1970, 1972. In its current incarnation, Article 28.061 provides that:
If a motion to set aside an indictment, information, or complaint for failure to provide a speedy trial is sustained, the court shall discharge the defendant. A discharge under this article is a bar to any further prosecution for the offense discharged and for any other offense arising out of the same transaction, other than an offense of a higher grade that the attorney representing the state and prosecuting the offense that was discharged does not have the primary duty to prosecute.
Tex.Code CrimProcAnn. art. 28.061 (West 2006).


. A person is arrested when he is “actually placed under restraint or taken into custody by an officer or person executing a warrant of arrest, or by an officer or person arresting without a warrant.” Tex.Code Crim.Proc.Ann. art. 15.22 (West 2005).